Order, Supreme Court, New York County (Paula Omansky, J.), entered February 23, 1995, which, in a proceeding pursuant to CPLR article 78 to annul respondent’s denial of petitioner’s request for reinstatement as respondent’s employee, granted respondent’s cross motion to dismiss the petition for failure to state a cause of action, unanimously affirmed, without costs.
*219The petition, which seeks to avoid petitioner’s resignation on the ground that it was the product of mental illness, was properly dismissed in the absence of allegations describing the nature and extent of the illness and showing that it so impaired petitioner’s cognitive process as to make him incapable of understanding the nature and consequences of his actions when he resigned, and also showing that respondent was aware of petitioner’s condition at the time of the resignation (see, Ortelere v Teachers’ Retirement Bd., 25 NY2d 196, 205-206; Blatt v Manhattan Med. Group, 131 AD2d 48, 50). Concur — Wallach, J. P., Ross, Williams and Mazzarelli, JJ.